Exhibit 10.1

 

LOGO [g443168img001.jpg]  

 

 

150 Second Street, 1st Floor

 

October 6, 2017

 

Cambridge Massachusetts 02141

 

VIA ELECTRONIC MAIL

  TEL 617.418.2200    

FAX 617.418.2201

 

Mr. Tom Civik

261 Oakdale Avenue

Mill Valley, CA 94941

 

Re: Employment with Foundation Medicine, Inc.

Dear Tom:

On behalf of Foundation Medicine, Inc. (“Foundation Medicine” or “the Company”),
I am very pleased to offer you employment with the Company in the position of
Chief Commercial Officer.

The terms of your position with the Company are as set forth below in this
letter agreement (“Agreement”):

1.    Position and Start Date. Your position at the Company will be Chief
Commercial Officer. You will report to the Company’s Chief Executive Officer
(“CEO”) and shall be deemed to be a member of the Company’s senior management
team. In addition to performing the duties and responsibilities associated with
the position above, from time-to-time the Company may assign you other duties
and responsibilities consistent with such position. You will begin your
employment with the Company (such date, the “Start Date”) no later than
November 13, 2017.

2.    Compensation and Related Matters.

a.    Base Salary. You will be paid at a rate of $17,307.69 per bi-weekly pay
period, representing payment for all hours worked by you for Foundation
Medicine, and equivalent to an annualized base salary of approximately $450,000
(“Base Salary”). The Base Salary will be paid in accordance with Foundation
Medicine’s standard payroll practices and subject to customary deductions and
withholdings as required by law. You will be eligible to participate in annual
salary reviews in accordance with the Company’s compensation practices, which
practices will not provide for an annual review of your Base Salary in 2018.

b.    Performance Incentive Payment. Beginning in 2018, you will be eligible to
participate in the Company’s annual performance incentive program, subject to
its terms and conditions and at the discretion of the Company’s Board of
Directors, with the potential to earn incentive compensation equivalent to a
target of up to 50% of your then annual Base Salary (“Annual Performance
Incentive Target”). The performance incentive is based upon the achievement of
Company performance, department performance, and individual performance
objectives. The Company may also make adjustments in the Annual Performance
Incentive



--------------------------------------------------------------------------------

Mr. Tom Civik

October 6, 2017

Page 2

 

Target in connection with a promotion and otherwise in its discretion. Except in
connection with the payment to you of a Severance Payment, you must be employed
by the Company at the time a performance incentive is paid to earn any part of
an incentive.

c.    Expenses. The Company will reimburse your reasonable out-of-pocket travel
expenses and other expenses related to your work in accordance with the
Company’s expense reimbursement policy.

d.    Long-Term Incentives. As incentive for you to join Foundation Medicine and
share in the long-term growth of the Company, you will be eligible to
participate in a long-term incentive award program with two separate but
complementary awards: a cash incentive award, and an equity incentive award.
Both of these awards will vest over a four-year period.

Cash Award. Subject to approval by the Board of Directors (or a committee
thereof) or the Chief Executive Officer of the Company, as may be required by
the Company’s applicable governance rules, you will be granted a cash award of
$300,000 (“Cash Award”) effective on the first day of the calendar quarter
following your Start Date (“Cash Grant Date”). The Cash Award will vest over a
four-year period as follows: 25% will vest on the first anniversary of the Cash
Grant Date, and an additional 12.5% will vest every six months thereafter until
100% of the Cash Award has vested. As a condition to receiving each Cash Award
payment, you must be an employee of Foundation Medicine as of the relevant
vesting date without any prior interruption of service. The Cash Award will be
subject to the provisions of Foundation Medicine’s then-current long-term cash
incentive award plans, as may be amended from time to time. Payment of each
portion of the Cash Award will be subject to customary deductions and tax
withholdings as required by law.

Restricted Stock Units. Subject to approval by the Board of Directors (or a
committee thereof) or the Chief Executive Officer of the Company, as may be
required by the Company’s applicable governance rules, you will be granted an
equity award of Restricted Stock Units (“RSUs”) with an aggregate value of
$1,400,000 (“Equity Award”). The number of RSUs to be granted as part of the
Equity Award will be calculated based on the 30-day average closing trading
price of Foundation Medicine common stock for the 30-day period ending at the
end of the month preceding the Start Date. The effective date for the grant will
be the first day of the calendar quarter following the Start Date (“Equity Grant
Date”). Accordingly, based on your required Start Date, the Equity Grant Date of
the Equity Award will be January 1, 2018. The RSUs issued under the Equity Award
will vest over a four-year period as follows: 25% will vest on the first
anniversary of the Equity Grant Date, and an additional 6.25% will vest on the
first day of each subsequent quarter thereafter until 100% of the RSUs have
vested. As a condition to receiving each portion of the RSUs vesting under the
Equity Award, you must be an employee of Foundation Medicine as of the relevant
vesting date without any prior interruption of service. The Equity Award will be
governed by a restricted stock unit award agreement in the standard form
approved by Foundation Medicine’s Board of Directors and shareholders, and will
be subject to the provisions of Foundation Medicine’s then-current stock
incentive plan (together with any other incentive equity plan(s), as may be
amended from time to time, any associated award agreements, the “Equity
Documents”).



--------------------------------------------------------------------------------

Mr. Tom Civik

October 6, 2017

Page 3

 

e.     Other Benefits. As a regular, full-time employee, you will be eligible to
participate in the employee benefit programs that Foundation Medicine offers to
its employees in comparable positions, which programs currently include health
insurance, dental insurance, life and disability insurance, a 401(k) plan with
an employer matching contribution, and sick time, in each case subject to plan
terms and generally applicable Foundation Medicine policies. You are entitled to
accrue up to fifteen (15) days of vacation each calendar year and to such other
holidays as Foundation Medicine recognizes for employees having comparable
responsibilities and duties. For any calendar year in which you are employed
with the Company for only a portion of such year, the vacation time will be
pro-rated. Descriptions of the Company’s benefits will be available upon
request. The Company retains the right to amend, modify, or cancel any benefits
program, subject to applicable law. Where a particular benefit is subject to a
formal plan (for example, health insurance or 401(k)), eligibility to
participate in and receive any particular benefit is governed by the applicable
plan document.

f.    Sign-On Bonus. You will receive a one-time payment of $100,000 (less
required withholdings) within thirty (30) days of your Start Date (“Sign-On
Bonus”). If you resign from Foundation Medicine within one (1) year of the Start
Date, or you are terminated by Foundation Medicine for Cause (defined below)
within one (1) year of the Start Date, you are required to repay Foundation
Medicine the total amount of the Sign-On Bonus within one week of your
separation date and, to the maximum extent permitted by applicable law, you
hereby authorize Foundation Medicine to deduct as a valid set-off against any
wages, vacation pay, performance bonus/incentive compensation, outstanding
expense report, and/or any other payments or compensation accrued or otherwise
owed to you by Foundation Medicine up to the full amount of the Sign-On Bonus.

g.    Living Expense Assistance and Relocation. The Company requires that, as
condition of employment, you relocate to the Boston metropolitan area (“Area”)
on a date (the “Relocation Date”) that is not later than six (6) months
following your Start Date (such six month period, the “Transition Period”). The
Company acknowledges and agrees that during the Transition Period you may decide
to establish temporary residence in the Area and/or commute from your home in
California to the Area. If you determine to establish temporary residence and/or
to commute, you will do so in accordance with a schedule agreed to by the CEO,
provided, that it is understood that the Company’s expectation is that during
the Transition Period you will average 80% of your regular business hours
working from the Company’s Cambridge offices.

During the Transition Period, the Company will provide you with a living expense
allowance, payable only in the form of a reimbursement for actual expenses and
not as an addition to your salary, in an amount up to $35,000 (the “Living
Expense Allowance”). The Living Expense Allowance will reimburse you for lodging
expenses, customary living expenses, and food expenses (to the extent such food
expenses are not otherwise reimbursable as a business expense under the
Company’s business expense policy), in each instance as incurred in connection
with your temporary residence in the Area (“Living Expenses”) and subject to
substantiation in accordance with the Company’s travel and entertainment
policies. The Company will also reimburse or directly pay for your travel
expenses (including air and ground



--------------------------------------------------------------------------------

Mr. Tom Civik

October 6, 2017

Page 4

 

transportation and parking) incurred in commuting up to six (6) times between
California and the Area during the Transition Period (“Commuting Expenses”). For
the avoidance of doubt, if the total cost of Living Expenses is less than the
Living Expense Allowance, or if you take less than six (6) commuting trips
during the Transition Period, you shall not be entitled to receive supplemental
compensation equivalent to the value of unused Living Expense Allowance and
unused Commuting Expenses.

If, and conditional upon, your relocation to the Area prior to the end of the
Transition Period, the Company will reimburse you for the reasonable relocation
expenses (“Relocation Expenses”) incurred by you up to $75,000. Reimbursable
Relocation Expenses shall include the costs or expenses incurred by you in
connection with searching for a permanent residence in the Area and thereafter
relocating and establishing your family’s residence to the Area. Relocation
Expenses may include customary closing costs, but not financing costs, related
to the sale of your current residence or the purchase of your new residence in
the Area.

If you are terminated for Cause, or if you resign without Good Reason from the
Company, in each instance within 24 months after your Start Date, you will
reimburse the Company for the entirety of the amount of the Living Expenses,
Commuting Expenses, and Relocation Expenses paid to you within thirty (30) days
of your last day of employment.

The Company will determine in its reasonable judgement what, if any, of your
Living Expenses, Commuting Expenses, and Relocation Expenses paid for or
reimbursed by the Company are taxable to you in accordance with applicable law
and will comply with associated withholding and tax reporting obligations. To
the extent that certain of these Living Expenses, Commuting Expenses, and
Relocation Expenses are deemed taxable by the IRS in a given year, the Company
will provide you with a tax gross-up payment such that after payment of taxes
(federal, state, and employment) on such amount, there remains a balance
sufficient to pay the taxes (federal, state, and employment) on the amount of
you taxable reimbursable Commuting Expenses and Living Expenses. The Company
will make such gross-up payment promptly but in no event later than the end of
the calendar year in which you remit the related taxes.

3.    At-Will Employment. Your employment at all times shall remain “at will,”
meaning that either you or the Company may terminate the employment relationship
at any time, for any lawful reason, with or without Cause.

4.    Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement. As part of your employment with Foundation Medicine, you will be
exposed to, and provided with, valuable confidential and/or trade secret
information concerning Foundation Medicine and its present and future business
plans and operations. As a result, in order to protect Foundation Medicine’s
substantial investment of time and money in the creation and maintaining of its
confidential information and good-will with its customers, clients, and
collaborators, your offer of employment is contingent upon your signing the
Company’s Employee Non-Competition, Non-Solicitation, Confidentiality and
Assignment Agreement (the “Restrictive Covenant Agreement”), a copy of which is
attached to this Offer as Exhibit A and your continued willingness to abide by
its terms.



--------------------------------------------------------------------------------

Mr. Tom Civik

October 6, 2017

Page 5

 

By the same token, Foundation Medicine expects you to abide by and honor the
terms of any agreements you may have with your present or prior employers. By
signing below, you represent that you are not subject to any agreements which
might restrict your conduct at the Company, and that you understand that if you
become aware at any time during your employment with the Company that you are
subject to any agreements which might restrict your activities at Foundation
Medicine, you are required to immediately inform your manager of the existence
of such agreements. In the event of an irresolvable conflict, your employment by
Foundation Medicine could be subject to termination and such termination would
be deemed a for “Cause” termination for purposes of this Agreement and the
Equity Documents.

Also, just as Foundation Medicine regards the protection of our confidential
information as a matter of great importance, we also respect that you may have
an obligation to your present and/or prior employers to safeguard the
confidential information of those companies. Foundation Medicine respects these
obligations, and expects you to honor them as well. To that end, we expect that
you have not taken any documents or other confidential information from your
current or previous employers. Further, we want to make it perfectly clear you
should not bring with you to Foundation Medicine, or use in the performance of
your duties for our Company, any proprietary business or technical information,
materials or documents of a former employer, or otherwise disclose or use any
former employer’s confidential information.

5.    Work Authorization. This offer of employment is contingent on you being
legally authorized to work in the United States, and you will need to complete
an I-9 Employment Verification Form no later than your first day of work.

6.    Termination of Employment.

a.    Severance Payments. Without otherwise limiting the “at will” nature of
your employment if: (i) your employment is terminated by the Company without
Cause at any time, or (ii) within eighteen (18) months following a Change in
Control you terminate your employment with the Company for Good Reason in
accordance with the Good Reason Process, and, in either event, you enter into,
do not revoke, and comply with a Release (as that term is defined below), the
Company shall pay or provide you with: (a) Salary Continuation for twelve
(12) months following your termination date (the “Salary Continuation Period”);
(b) Health Care Continuation during the Salary Continuation Period; and (c) a
performance incentive payment equal to your current year Annual Performance
Incentive Target, (collectively, the “Severance Payments”); provided and
notwithstanding the foregoing, if your employment is terminated in connection
with a Change in Control and you immediately become reemployed by any direct or
indirect successor to the business or assets of the Company, the termination of
your employment upon the Change in Control shall not be considered a Termination
without Cause for purposes of this Agreement.

b.    Equity Acceleration. In the event that you become entitled to Severance
Payments at any time within eighteen (18) months following a Change in Control,
and you enter into, do not revoke, and comply with a Release, then all
outstanding unvested equity-based compensation awards that have been granted
acceleration rights and were granted to you under the Equity Documents prior to
the Change in Control shall become exercisable and vested in full,



--------------------------------------------------------------------------------

Mr. Tom Civik

October 6, 2017

Page 6

 

and all restrictions thereon shall lapse, notwithstanding any vesting schedule
or other provisions to the contrary in the agreements evidencing such awards or
in the underlying equity plan, and the Company and you hereby agree that any
agreements covering such awards are hereby, and will be deemed to be, amended to
give effect to this provision.

c.    Non-Eligibility for Severance Payments or Equity Award Acceleration. For
the avoidance of doubt, you and the Company acknowledge that if your employment
is terminated: (i) by the Company for Cause, (ii) by you without Good Reason,
(iii) by you with Good Reason following a Change in Control but without
complying with the Good Reason Process, or (iv) as a result of your death or
disability, then, as a result of such termination, (w) you shall not be entitled
to Severance Payments, (x) you shall be entitled to receive only base salary
earned plus accrued but unused vacation pay through the date of termination,
(y) the unvested portion of your Equity Awards will not accelerate, and (z) your
Equity Awards shall expire or be forfeited in accordance with the terms of the
Equity Documents.

7.    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

“Company” means Foundation Medicine, Inc., and its successors and assigns.

“Cause” means one or more of the following events: (i) your conviction of, or
the entry of a pleading of guilty or nolo contendere to, any crime involving
(A) fraud or embezzlement, or (B) any felony; (ii) your willful failure to
perform (other than by reason of disability), or gross negligence in the
performance of, your duties and responsibilities as set forth in your job
description; (iii) a material breach by you of any provision of this Agreement,
the Restrictive Covenant Agreement, or any of the other agreements you have with
the Company, which breach continues or remains uncured after thirty (30) days’
notice setting forth in reasonable detail the nature of such breach; or
(iv) material fraudulent conduct by you with respect to the Company.

“Change in Control” shall mean any of the following:

a.    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or

b.    the date when a majority of the members of the Board of Directors of the
Company is replaced by individuals who, prior to their election, or nomination
for election by the Company’s shareholders, were not approved by a majority of
the members of the Board of Directors in existence on the date immediately prior
to such election, appointment or nomination



--------------------------------------------------------------------------------

Mr. Tom Civik

October 6, 2017

Page 7

 

(excluding any individuals nominated by any member of the Investor Group (as
defined in that certain Investor Rights Agreement, dated as of January 11, 2015
(as amended from time to time), by and among the Company, Roche Holdings, Inc.
and certain other stockholders of the Company named therein (the “Investor
Rights Agreement”) following the occurrence of a Material Breach (as defined in
the Investor Rights Agreement)); or

c.    the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than fifty percent (50%)
of the voting shares of the Company issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), or
(B) any sale or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company; or

d.    the consummation by any member of the Investor Group of any tender or
exchange offer, merger, consolidation, business combination or other similar
transaction involving the Company that results in the Investor Group
collectively owning all of the outstanding Voting Securities of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a), (i) solely as the result of
an acquisition of securities by the Company which, by reducing the number of
shares of Voting Securities outstanding, increases the proportionate number of
Voting Securities beneficially owned by any person to fifty percent (50%) or
more of the combined voting power of all of the then outstanding Voting
Securities; provided, however, that if any person referred to in this sentence
shall thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns fifty percent (50%) or
more of the combined voting power of all of the then outstanding Voting
Securities, then a “Change in Control” shall be deemed to have occurred for
purposes of the foregoing clause (a); or (ii) as a result of Roche’s acquisition
of Voting Securities as provided under Section 4.03(a) and/or 4.04(b) of the
Investor Rights Agreement.

“Equity Award” means all incentive stock options, non-statutory stock options,
shares of restricted stock, restricted stock units or other incentive equity
awards in respect of shares of the Company’s equity securities that have been or
will be granted to you by the Company.

“Good Reason” means that you have complied with the “Good Reason Process”
(defined below) following the occurrence of any one or more of the following
events or circumstances within eighteen (18) months following a Change in
Control:

(i)    a change in title, responsibility authority to a position less than
executive level (with such change measured by reference to your title within
your business unit post-Change in Control, and not necessarily the applicable
company as a whole);



--------------------------------------------------------------------------------

Mr. Tom Civik

October 6, 2017

Page 8

 

(ii)     your work location is located more than fifty (50) miles from the
Company’s office location at which you were principally working as of the
effective date of the Change in Control; or

(iii)    the material breach of this Agreement by the Company or any of the
agreements you have with the Company relating to Equity Awards or equity of the
Company, which breach constitutes or remains uncured after thirty (30) days’
notice setting forth in reasonable detail the nature of such breach.

“Good Reason Process” means that (i) you reasonably determine that a Good Reason
condition has occurred within eighteen (18) months following a Change in
Control, (ii) you notify the Company in writing of the first occurrence of the
Good Reason condition within sixty (60) days of the first occurrence of such
condition, (iii) you cooperate in good faith with the Company’s efforts for a
period of not less than thirty (30) days following such notice (the “Cure
Period”) to remedy the Good Reason condition, (iv) notwithstanding such efforts
a material element of at least one Good Reason condition continues to exist, and
(v) you terminate your employment within sixty (60) days after the end of the
Cure Period. If the Company fully cures the Good Reason condition during the
Cure Period, Good Reason shall be deemed not to have occurred. The Company’s
success at curing a Good Reason condition shall not bar or preclude your right
to notify the Company of the occurrence of another Good Reason condition within
eighteen (18) months following a Change in Control and to proceed with the Good
Reason Process.

“Health Care Continuation” means that if you are participating in the Company’s
group health plans immediately prior to the date of your termination, then
subject to your timely election and eligibility for benefits under the federal
COBRA law, and any law that is the successor to COBRA, the Company shall
continue to pay the employer portion of your health benefits until the earlier
of the end of the Salary Continuation Period and the date you become re-employed
or otherwise ineligible for COBRA.

“Release” shall mean a separation agreement in a form prescribed by the Company
that includes, without limitation, (i) a general release of claims and
non-disparagement covenant, both in favor of the Company and related persons and
entities, (ii) reaffirmation of your obligations under the Restrictive Covenant
Agreement, the terms of which will be incorporated by reference into the
Release, and (iii) a provision stating that, if you breach any of the material
provisions of Release, in addition to all other rights and remedies, the Company
shall have the right to receive reimbursement for, or to terminate or cease
payment of, Severance Payments paid or payable to you.

“Salary Continuation” means that the Company shall continue to pay you your base
salary at the rate in effect on the date of termination during the Salary
Continuation Period. The first payment of Salary Continuation shall be paid
within sixty (60) days after the date of termination and shall be made on the
Company’s regular payroll dates; provided, however, that if the sixty (60) day
period begins in one calendar year and ends in a second calendar year, the first
payment of Salary Continuation shall be paid in the second calendar year. In the
event you miss one or more regular payroll periods between the date of
termination and the first Salary Continuation payment, the first Salary
Continuation payment shall include a “catch up” payment of accrued but unpaid
Salary Continuation payments.



--------------------------------------------------------------------------------

Mr. Tom Civik

October 6, 2017

Page 9

 

8.    Section 409A Compliance. To the extent that any Severance Payments or
other benefits to you constitute “non-qualified deferred compensation” under
Section 409A of the Internal Revenue Code of 1986 (as amended or replaced)
(the “Code”), then such Severance Payments or benefits shall begin only upon or
after the date of your “separation from service” (within the meaning of
Section 409A of the Code), which may occur on or after the date of the
termination of your employment. Neither the Company nor you shall have the right
to accelerate or defer the delivery of any such payments except to the extent
specifically permitted or required by Section 409A. Anything to the contrary
notwithstanding, if at the time of your separation from service within the
meaning of Section 409A of the Code, the Company determines that you are a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that you become entitled to under this
Agreement on account of your separation from service would be considered
deferred compensation otherwise subject to the twenty percent (20%) additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (i) six (6) months and one day after your separation from service, or
(ii) the your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six (6)-month period but
for the application of this provision, and the balance of the installments shall
be payable in accordance with their original schedule. The determination of
whether and when your “separation from service” from the Company has occurred
shall be made in a manner consistent with, and based on the presumptions set
forth in, Treasury Regulation Section 1.409A-l(h). Solely for purposes of this
Section, “Company” shall include all persons with whom the Company would be
considered a single employer under Sections 414(b) and 414(c) of the Code.

All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Company or incurred by you during the time
periods set forth in this Agreement. All reimbursements shall be paid as soon as
administratively practicable, but in no event, shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable year
(except for any lifetime or other aggregate limitation applicable to medical
expenses). Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

The parties intend that this Agreement will be administered in accordance with
Section 409A. To the extent that any provision of this Agreement is ambiguous as
to its compliance with Section 409A, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A. Each payment
pursuant to this Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). The parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A and all related rules and
regulations in order to



--------------------------------------------------------------------------------

Mr. Tom Civik

October 6, 2017

Page 10

 

preserve the payments and benefits provided hereunder without additional cost to
either party. The Company shall have no liability to you or to any other person
if any provisions of this Agreement that are intended to be exempt from or
compliant with Section 409A are not so exempt or compliant.

9.    Section 280G Limitation.

(a)    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of the Severance Payments, and any additional compensation,
payment or distribution by the Company to or for the benefit of you, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, calculated in a manner consistent with Section 280G of
the Code and the applicable regulations thereunder (the “Total Severance
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code, the following provisions shall apply:

(i)    If the Total Severance Payments, reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
payable by you on the amount of the Total Severance Payments which are in excess
of the Threshold Amount, are greater than or equal to the Threshold Amount, you
shall be entitled to the full benefits payable under this Agreement.

(ii)    If the Threshold Amount is less than (x) the Total Severance Payments,
but greater than (y) the Total Severance Payments reduced by the sum of (1) the
Excise Tax and (2) the total of the Federal, state, and local income and
employment taxes on the amount of the Total Severance Payments which are in
excess of the Threshold Amount, then the Total Severance Payments shall be
reduced (but not below zero) to the extent necessary so that the sum of all
Total Severance Payments shall not exceed the Threshold Amount. In such event,
the Total Severance Payments shall be reduced in the following order: (1) cash
payments not subject to Section 409A of the Code; (2) cash payments subject to
Section 409A of the Code; (3) equity-based payments and acceleration; and
(4) non-cash forms of benefits. To the extent any payment is to be made over
time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order.

(b)    For the purposes of this Section 10, “Threshold Amount” shall mean three
times the your “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by you with respect to such excise tax.

(c)    The determination as to which of the alternative provisions of
Section 10(a) shall apply to you shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and you within 15
business days of the termination date, if applicable, or at such earlier time as
is reasonably requested by the Company or you. For purposes of determining which
of the alternative provisions of Section 10(a) shall apply, you shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation applicable to



--------------------------------------------------------------------------------

Mr. Tom Civik

October 6, 2017

Page 11

 

individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the your residence on the date of
termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and you.

10.    Litigation and Regulatory Cooperation. During and after your employment,
you agree to cooperate fully with the Company in the defense or prosecution of
any claims or actions now in existence or which may be brought in the future
against or on behalf of the Company which relate to events or occurrences that
transpired while you were employed by the Company. Your full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after your employment, you also agree to cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while you were employed by the Company. The Company
shall reimburse you for any reasonable out-of-pocket expenses incurred in
connection with your performance of obligations pursuant to this Section 10.

11.    Relief. If you breach, or propose to breach, any portion of this
Agreement, including any of the provisions of the Restrictive Covenant
Agreement, or, if applicable, the Release Agreement, the Company shall be
entitled, in addition to all other remedies that it may have, to an injunction
or other appropriate equitable relief to restrain any such breach, and, if
applicable, the Company shall have the right to suspend or terminate payment of
the Severance Payments or any other payments, benefits and or accelerated
vesting pursuant to Section 6 of this Agreement. Such suspension or termination
shall not limit the Company’s other options with respect to relief for such
breach and shall not relieve you of duties under this Agreement, the Restrictive
Covenant Agreement, the Equity Documents or the Release Agreement.

12.    Miscellaneous.

(a)    This Agreement, including the Restrictive Covenant Agreement and the
Equity Documents, constitute the entire agreement as to your employment
relationship with the Company and will supersede any prior agreements or
understandings, whether in writing or oral.

(b)    This Agreement shall remain in effect if you are transferred, promoted,
or reassigned to work in functions other than your current functions at the
Company. Your obligations under this Agreement shall survive the termination of
your employment with the Company regardless of the manner or the reasons for
such termination.

(c)    This Agreement may not be modified or amended unless agreed to in writing
by you and an expressly authorized representative of the Company.

(d)    No waiver of any provision of this Agreement shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the



--------------------------------------------------------------------------------

Mr. Tom Civik

October 6, 2017

Page 12

 

performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

(e)    All forms of compensation referred to in this Agreement are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law.

(f)    This Agreement shall inure to the benefit of, and be binding upon, the
Company and you, and our respective heirs, legal representatives, successors and
assigns. This Agreement may be assigned by the Company without your consent to
any successor entity in the event of a merger, acquisition, change of control,
or sale of all or substantially all of the business or assets of the Company.
“Foundation Medicine” and “Company” shall also mean any such successor entity as
the context requires.

(g)    The resolution of any disputes as to the meaning, effect, performance or
validity of this Agreement, the Restrictive Covenant Agreement or arising out
of, related to, or in any way connected with your employment with the Company or
any other relationship between you and the Company will be governed by the law
of the Commonwealth of Massachusetts, excluding laws relating to conflicts or
choice of law. Any dispute arising under this Agreement, except those under the
before Restrictive Covenant Agreement, shall be resolved exclusively by
arbitration conducted a single arbitrator in accordance with the Employment
Arbitration Rules of the American Arbitration Association in effect at the time
such arbitration is conducted. All hearings shall be held in Boston,
Massachusetts. Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. The parties shall bear equally the
costs of arbitration, including the costs of the arbitrator.

(h)    If any portion or provision of this Agreement shall to any extent be
declared illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision
hereof shall be valid and enforceable to the fullest extent permitted by law.

(i)    This Agreement may be executed in two counterparts, each of which shall
be an original and all of which together shall constitute one and the same
instrument.



--------------------------------------------------------------------------------

Mr. Tom Civik

October 6, 2017

Page 13

 

Tom, I look forward to you joining the Company. If you have further questions or
require additional information, please feel free to contact me.

 

Sincerely,   /s/ Troy Cox

By:   Troy Cox Title:   Chief Executive Officer

Please confirm your acceptance of this offer by signing this letter and emailing
the signed letter to Susan Miele by close of business on Wednesday, October 11,
2017.

YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS AGREEMENT, INCLUDING EXHIBIT
A, AND UNDERSTAND AND AGREE TO ALL OF THE PROVISIONS IN THIS AGREEMENT AND ITS
EXHIBITS. FACIMILE AND PDF SIGNATURES SHALL HAVE THE SAME LEGAL EFFECT AS
ORIGINALS.    

 

Accepted and agreed by:

/s/ Tom Civik

Tom Civik Date: October 10, 2017